                                          Case 4:16-cv-05314-JST Document 567 Filed 09/09/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                   NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     DORIS SHENWICK, et al.,                          Case No. 16-cv-05314-JST
                                                         Plaintiffs,
                                   9
                                                                                          SCHEDULING ORDER
                                                    v.
                                  10

                                  11     TWITTER, INC., et al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pursuant to the stipulation of the parties, ECF No. 565, and the case management

                                  15   conference held this morning, the Court hereby sets the following additional or amended case

                                  16   deadlines pursuant to Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:

                                  17
                                                                            Event                                   Deadline
                                  18
                                            Updated joint case management statement due                       January 22, 2021
                                  19
                                                                                                              January 29, 2021 at
                                  20        Case management conference
                                                                                                              2:00 p.m.
                                  21
                                            Pretrial conference statement due                                 June 14, 2021
                                  22
                                                                                                              June 21, 2021 at 9:00
                                  23        Pretrial conference
                                                                                                              a.m.
                                  24                                                                          September 20, 2021
                                            Trial
                                  25                                                                          at 8:00 a.m.

                                  26        Estimate of trial length (in days)                                20

                                  27          This case will be tried to a jury.
                                  28
                                          Case 4:16-cv-05314-JST Document 567 Filed 09/09/20 Page 2 of 2




                                   1          Counsel may not modify these dates without leave of court. The parties shall comply with

                                   2   the Court’s standing orders, which are available at https://cand.uscourts.gov/judges/tigar-jon-s-jst/.

                                   3          Trial dates set by this Court should be regarded as firm. Requests for continuance are

                                   4   disfavored. The Court will not consider any event subsequently scheduled by a party, party-

                                   5   controlled witness, expert or attorney that conflicts with the above trial date as good cause to grant

                                   6   a continuance. The Court will not consider the pendency of settlement discussions as good cause

                                   7   to grant a continuance.

                                   8          IT IS SO ORDERED.

                                   9   Dated: September 9, 2020
                                                                                        ______________________________________
                                  10
                                                                                                      JON S. TIGAR
                                  11                                                            United States District Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
